             Case 18-11535-LSS   Doc 125-3   Filed 03/09/20   Page 1 of 11




                                    EXHIBIT B


                             DOCUMENT REQUESTS




DOCS DE;227392.3 57092/001
              Case 18-11535-LSS          Doc 125-3      Filed 03/09/20     Page 2 of 11




                                            DEFINITIONS


         1.        Debtors” means, collectively or individually, the debtor entities referenced in the

caption of the Trustee’s Motionfor an Order Authorizing the Issuance ofSubpoenasfor the

Production ofDocuments and Discoveryfrom Goldman Sachs Pursuant to Bankruptcy Rule

2004 and Local Rule 2004-1.


        2.         Books and Records” means books, records, files, documentation, ESI, manuals

and other materials or similar information, including financial and accounting records; sales

literature and promotional materials; price lists; student, prospective student and service provider

lists; referral sources; and purchasing materials and records.

        3.        'Communication(s)” means the transmittal of information (in the form of facts.

ideas, inquiries or otherwise, either orally or in writing), including but not limited to

correspondence, packages, conversations, meetings, discussions, telephone calls, telegrams.

telexes, telecopies, seminars, conferences, messages, notes, e-mails and memoranda. The

transmission of documents or things by mail, courier or electronic service or otherwise is

included, without limitation, in the definition of“Communication(s).

        4.         Concerning” or “concerning” shall man relating to, referring to, in connection

with, in respect of, describing, evidencing, or constituting.

        5.        Document(s)” shall include electronically stored information (“ESI”) and is used

in its customary broad sense. It shall not be limited in any way with respect to the process by

which any Document was created, generated, or reproduced, or with respect to the medium in

which the Document is embodied; and shall include, by way of example and without any

                                  electronically stored information,” or” tangible thing” as contained
                              99 ((

limitation, all “documents.
                                                                                99

in Rule 34 of the Federal Rules of Civil Procedure, as well as all “writings.        reeordings,” and

 photographs” as defined by Rule 1001 of the Federal Rules of Evidence, and any kind of


DOCS_DE:227392.3 57092/001
              Case 18-11535-LSS        Doc 125-3      Filed 03/09/20    Page 3 of 11




tangible material in any medium of any type, upon which intelligence or information is recorded,

or from which intelligence or information can be perceived, whether in writing, recorded, stored.

microfilmed, microfiched, photographed, computerized, reduced to electronic or magnetic

impulse, or otherwise preserved or rendered. Documents further include, without limitation,

materials maintained in electronic, magnetic or other storage media, including those maintained

in computers, electronic or magnetic tapes or diskettes, and any on-site or off-site backup or so-

called “erased” or “deleted” computer information that may be susceptible to retrieval.

        6.        Goldman Sachs” means, collectively, any and all groups, arms and/or divisions

of the Goldman Sachs Group, Inc., including but not limited to Goldman Sachs Capital Partners.

        7.        Person” means any individual, corporation, partnership,joint venture.

association, limited liability company, governmental agency, or other entity.

        8.         You” or “Your” means Goldman Sachs and any and all affiliates, including any

parents, subsidiaries, or predecessors-in-interest, and any and all employees, agents, or anyone

acting on Your behalf

        9.       For all purposes herein, spelling, grammar, syntax, abbreviations, idioms, and

proper nouns shall be construed and interpreted according to their context to give proper

meaning and consistency to the Requests for Production of Documents set forth herein (the

 Requesf’ or “Requests”).

                                         INSTRUCTIONS


        Rules 26-37 of the Federal Rules of Civil Procedure, made applicable to this proceeding

pursuant to Rules 7026-7037 of the Federal Rules of Bankruptcy Procedure, are hereby

incorporated by reference and apply to each of the following instructions:

         1.      All Documents shall be identified by the Request(s) to which they are primarily

responsive or be produced as they are maintained in the usual course of business.

                                                  3
DOCS DE:227392.3 57092/001
              Case 18-11535-LSS        Doc 125-3      Filed 03/09/20    Page 4 of 11




        2.       Produce all Documents and all other materials described below in Your actual or


constructive possession, custody, or control, including in the possession, eustody, or eontrol of a

current or former employee wherever those Documents and materials are maintained, including

on personal computers, PDAs, wireless devices, or web-based email systems such as Gmail,

Yahoo, etc.

        3.       You must produce all Documents in Your possession, custody, or control,

whether maintained in electronic or paper form and whether located on hardware owned and

maintained by You or hardware owned and/or maintained by a third party that stores data on

Your behalf. You must produce all such Documents even if they were deleted or in draft form.

Without limitation, hardware where such data may be stored ineludes: servers; desktop, laptop,

or tablet computers; cell and smart phones; PDA devices; scanners, fax maehines, and copying

machines; and mobile storage devices, such as thumb or external hard drives. Electronically

stored Doeuments inelude any computerized data or eontent stored on electromagnetic media.

Without limitation, types of electronically stored Documents include email, voicemail, instant

messages, intranet and internet system data, telephone and cellular telephone calling records,

data compilations, spreadsheets, word processing Documents, images, databases, digital

photocopier memory, and any other information stored in memory storage devices.

        4.       Produce the original or duplicate, as sueh terms are defined by Rule 1001 of the

Federal Rules of Evidenee, of each Document requested together with all non-identical copies

and drafts of that Document. If a duplieate is produced, it should be legible and bound or stapled

in the same manner as the original.

        5.       Documents not otherwise responsive to these Requests should be produced: (i) if

such Documents mention, discuss, refer to, explain, or coneem one or more Documents that are



                                                  4
DOCS DE:227392.3 57092/001
               Case 18-11535-LSS            Doc 125-3       Filed 03/09/20     Page 5 of 11




called for by these Requests;(ii) if such Documents are attached to, enclosed with, or accompany

Documents called for by these Requests; or (iii) if such Documents constitute routing slips.

transmittal memoranda or letters, comments, evaluations, or similar materials.

        6.       Documents attached to each other should not be separated; separate Documents

should not be attached to each other.


        7.       Documents should include all exhibits, appendices, linked Documents, or

otheiwise appended Documents that are referenced in, attached to, included with, or are a part of

the requested Documents.

        8.       If any Document, or any part thereof, is not produced based on a claim of

attorney-client privilege, work-product protection, or any other privilege, then in answer to such

Request or part thereof, for each such Document, You must:

                 (a)         Identify the type, title and subject matter of the Document;

                 (b)         State the place, date, and manner of preparation of the Document;

                 (c)         Identify all authors, addressees, and recipients of the Document, ineluding

                             information about such Persons to assess the privilege asserted; and

                 (d)         Identify the legal privilege(s) and the factual basis for the claim.

        9.       Documents should not contain redactions unless such redactions are made to


protect information subject to the attorney-client privilege and/or work product doctrine. In the

event any Documents are produced with redactions, a log setting forth the information requested

in Instruction 8 above must be provided.

         10.     To the extent a Document sought herein was at one time, but is no longer, in your

actual or constructive possession, custody, or control, state whether it: (i) is missing or lost; (ii)

has been destroyed;(iii) has been transferred to others; and/or (iv) has been otherwise disposed



                                                        5
DOCS DE:227392.3 57092/001
              Case 18-11535-LSS        Doc 125-3      Filed 03/09/20     Page 6 of 11




of. In each instance, Identify the Document, state the time period during which it was

maintained, state the circumstance and date surrounding authorization for such disposition,

Identify each Person having knowledge of the circumstances of the disposition, and Identify each

Person who had possession, custody, or control of the Document. Documents prepared prior to,

but which relate or refer to, the time period covered by these Requests are to be identified and

produced.

                                  MANNER OF PRODUCTION

         1.      All Documents produced to the Trustee shall be provided in either native file

(“native”) or single-page 300 dpi-resolution group IV TIP format (“tiff’) format as specified

below, along with appropriately formatted industry-standard database load files, and

accompanied by true and correct copies or representations of unaltered attendant metadata.

Where Documents are produced in tiff format, each Document shall be produced along with a

multi-page, Document-level searchable text file (“searchable texf’) as rendered by an industry-

standard text extraction program in the case of electronic originals, or by an industry-standard

Optical Character Recognition (“ocr”) program in the case of scanned paper Documents.

Searchable text of Documents shall not be produced as fielded data within the”.dat file” as

described below.


        2.       Database load files and production media structure: Database load files shall


consist of: (i) a comma-delimited values (“.daf’) file containing: production Document identifier

information, data designed to preserve “parent and child” relationships within Document

 families,” reasonably accessible and properly preserved metadata (or bibliographic coding in

the case of paper Documents), custodian or Document source information; and (ii) an Opticon

(“.opf’) file to facilitate the loading of tiff images. Load files should be provided in a root-level

folder named “Data,” images shall be provided within a root level “Images” folder containing

                                                  6
DOCS_DE:227392.3 57092/001
              Case 18-11535-LSS        Doc 125-3      Filed 03/09/20     Page 7 of 11




reasonably structured subfolders, and searchable text files shall be provided in a single root-level

Text” folder. If any of the Documents produced in response to these Requests are designated as

confidential pursuant to a Protective Order or Confidentiality Agreement between You and the

Debtors, in addition to marking the Documents with the brand “CONFIDENTIAL” or branding

the media with the word “CONFIDENTIAL,” also include a confidential field within the load

file, with a “yes” or “no” indicating whether the Document has been designated as confidential.

as well as native file loading/linking information (where applicable).

        3.       Electronic Documents and data, generally: Documents and other responsive data

or materials created, stored, or displayed on electronic or electro-magnetic media shall be

produced in the order in which the Documents are or were stored in the ordinary course of

business, including all reasonably accessible metadata, custodian or Document source

information, and searchable text as to allow the Debtors, through a reasonable and modest effort.

to fairly, accurately, and completely access, search, display, comprehend, and assess the

Documents’ true and original content.

        4.       Emails and attachments, and other email account-related Documents: All


Documents and accompanying metadata created and/or stored in the ordinary course of business

within commercial, off-the-shelf email systems including but not limited to Microsoft

Exchange™, Lotus Notes™, or Novell Groupwise’’''^ shall be produced in tiff format.

accompanying metadata, and searchable text files or, alternately, in a format that fairly.

accurately, and completely represents each Document in such a manner as to make the

Doeument(s) reasonably useable, manageable, and comprehendible by the Debtors.

         5.       Documents and data created or stored in or by structured electronic databases:

With the exclusion of email and email account-related Documents and data, all Documents and




                                                  7
DOCS DE:227392.3 57092/001
              Case 18-11535-LSS        Doc 125-3          Filed 03/09/20   Page 8 of 11




accompanying metadata created and/or stored in struetured eleetronic databases or files shall be

produeed in a format that enables the Debtors to reasonably manage and import those Documents

into a useable, coherent database. Documents must be aeeompanied by reasonably detailed

doeumentation explaining the Documents’ eontent and format including but not limited to data

dietionaries and diagrams. Some aeceptable formats, if and only if provided with definitive

file(s), table(s), and field level schemas include:

        (a)      XML format file(s);

        (b)      Microsoft SQL database(s);

        (c)      Access database(s); and/or

        (d)      fixed or variable length ASCII delimited files.

        6.       Spreadsheets, multimedia, and non-standard file types: All Documents generated

or stored in software such as Microsoft Excel or other eommereially available spreadsheet

programs, as well as any multimedia files sueh as audio or video, shall be produced in their

native format, along with an aceompanying placeholder image in tiff format indicating a native

file has been produced. A “Nativelink” entry shall be ineluded in the .dat load file indieating the

relative file path to each native file on the production media. To the extent You have other file

types that do not readily or easily and aeeurately eonvert to tiff and searehable text. You may

elect to produce those files in native format subjeet to the other requirements listed herein.

Native files may be produced within a separate root-level folder structure on deliverable media

entitled “Natives.


        7.         Other” electronic Documents: All other Documents and accompanying metadata

and embedded data created or stored in unstructured files generated by eommereially available

software systems (exeluding emails, structured eleetronic databases, spreadsheets, or

multimedia) such as, but not limited to, word processing files (such as Microsoft Word), image

                                                      8
DOCS DE:227392.3 57092/001
             Case 18-11535-LSS        Doc 125-3       Filed 03/09/20     Page 9 of 11




files (such as Adobe .pdf files and other formats), and text files shall be produced in tiff and

searchable text format in the order the files are or were stored in the ordinary course of business.

        8.       Paper Documents: Documents originally created or stored on paper shall be

produced in tiff format. Relationships between Documents shall be identified within the

Relativity .dat file utilizing document identifier numbers to express parent document/child

attachment boundaries, folder boundaries, and other groupings. In addition, the searchable text

of each Document shall be provided as a multi-page text file as provided for by these Requests.




                                                  9
DOCS DE:227392.3 57092/001
              Case 18-11535-LSS        Doc 125-3       Filed 03/09/20   Page 10 of 11




                       REQUESTS FOR PRODUCTION OF DOCUMENTS

         1.       All Documents in Your possession or under Your control related to and/or

concerning the Debtors from January 1, 2006 to the present.

        2.        All documents in Your possession or under Your control you received from

Debtors.


         3.       All Communications to or from the Debtors.


        4.        All Communications to or from Providence Equity Partnership and/or Leeds

Equity Partnership regarding the Debtors.

        5.        Notes, memoranda or other documents reflecting communications with the

Debtors, Goldman Sachs and/or Providence Equity Partners regarding Debtors

        6.        All Documents and Communications concerning the business plan, marketing

efforts and/or valuation of the Debtors.


         7.       All Documents and Communications concerning the litigation prosecuted in the

United States District Court for the Western District of Pennsylvania captioned United States ex

rel. Lynntoya Washington v. Education Management LLC, et ai. Civil Action No. 07-461, and/or

the conduct at issue in that litigation.

         8.       All Documents and Communications concerning the litigation prosecuted in the

United States District Court for the Western District of Pennsylvania captioned United States ex

rel. Jason Sobek v. Education Management LLC, et ai. Civil Action No. 10-131, and/or the

conduct at issue in that litigation.

        9.        All Documents and Communications concerning the litigation prosecuted in the

United States District Court for the Western District of Pennsylvania captioned United States ex

rel. Michael Laukitis v. The Art Institute Online, Inc. and Education Management Corporation,

et al.. Civil Action No. 11-601, and/or the conduct at issue in that litigation.

                                                  10
DOCS DE;227392.3 57092/001
              Case 18-11535-LSS       Doc 125-3        Filed 03/09/20   Page 11 of 11




        10.      All Documents and Communications concerning the investigations and litigation

by state attorney generals resulting in the entry of consent judgments against certain Debtors in

various state courts in or around November 2015, and/or the eonduet at issue in those

investigations and litigation.

        11.      All minutes of meetings of any of the boards of direetors of the Debtors, or any

committees thereof that are in Your possession, eustody and control.

        12.      All corporate resolutions of the Debtors that are in Your possession, custody and

control.


        13.      All minutes of meetings and/or resolutions of any subcommittee, council, or

group that is a part of the Debtors that are in your possession, custody and control.

        14.      To the extent not provided pursuant to the foregoing Requests, all Doeuments and

Communications concerning any minutes of meetings of the Debtors.




                                                  11
D0CS_DE:227392.3 57092/001
